UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):May 24, 2012 Function(x) Inc. (Exact name of Registrant as Specified in its Charter) Delaware 0-13803 33-0637631 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 902 Broadway, 11 th Floor New York, New York (Address of principal executive offices) (Zip Code) (212)231-0092 (Registrant’s Telephone Number, including Area Code) Function (X) Inc., 159 East 70th Street, New York, New York 10021 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions ( see General Instruction A.2 below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425). oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12). o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)). o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). ITEM 8.01 OTHER EVENTS. Function (x) Inc. (the “Company”) has received a demand based on a threat of proposed litigation against the Company and its Executive Chairman, Robert F.X. Sillerman, for alleged unlawful practices under Title VII of the Civil Rights Act and the New York City Human Rights Law.The claim alleges damages suffered by an employee, who worked for the Company for approximately two months, on the basis of an improper workplace environment, sexual harassment, discrimination based on gender, and retaliation. The Company believes the allegations are without merit and will vigorously defend the action, if commenced.The Company is committed to a proper workplace environment and an atmosphere of mutual respect. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FUNCTION(X) INC. Date: May 24, 2012 By: /s/ Mitchell J. Nelson Name: Mitchell J. Nelson Title: Executive Vice President 3
